Citation Nr: 1042004	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  98-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a neck disability, claimed 
as secondary to a service connected left knee disability.  


REPRESENTATION

Appellant represented by:	United Spinal Association, Inc. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel






INTRODUCTION

The Veteran had active service from December 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
In March 2009, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) so the Veteran could undergo a VA 
examination.  


FINDING OF FACT

The Veteran's neck disability was proximately caused or 
aggravated by his service connected left knee disability.  


CONCLUSION OF LAW

The Veteran's neck disability was caused or aggravated by a 
service connected left knee disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010), 3.310 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. See 38 C.F.R. § 3.159(b)(1) (2010).  The VCAA notice 
requirements apply to all five elements of a service connection 
claim: Veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO issued VCAA notice letters in January and March 2006.  The 
Board need not discuss the sufficiency of the letters or VA's 
development in light of the fact that the Board is granting 
service connection for a neck disability.  Any potential error on 
the part of VA in complying with the provisions of the VCAA with 
respect to this claim has essentially been rendered moot by the 
Board's grant of the benefit sought on appeal.

The Board is also satisfied that there was substantial compliance 
with its March 2009 remand directives because the Veteran 
received a VA examination in May 2009.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

Accordingly, appellate review may proceed without prejudice to 
the Veteran with respect to his service connection claim for a 
neck disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for a Neck Disability

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2010).  In this case, the Veteran claims that his 
neck disability was caused by his service connected left knee 
disability.  Specifically, he asserts that in January 2002, the 
knee brace he wore to relieve his service connected left knee 
disability failed, which resulted in a fall and subsequent neck 
injury.  

Secondary service connection may be granted for disability that 
is proximately due to, or the result of, a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2010).  The evidence 
must show that a current disability exists and that the current 
disability was either caused by or aggravated by a service 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

During the course of this appeal, the regulation pertinent to 
secondary service connection claims was amended.  Specifically, 
effective October 10, 2006, a new paragraph concerning 
aggravation was added to 38 C.F.R. § 3.310, which states in part 
that, "VA will not concede that a non-service-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the non-service-
connected disease or injury is established by medical evidence 
created before the onset of aggravation."  38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  The intended effect of this 
amendment is to conform VA regulations to the Allen decision, 
supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310(b)).  Here, the Veteran filed his claim in 
November 2005.  The new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  Instead, the Board will apply the old 
version of the regulation, which favors the Veteran.  See 38 
C.F.R. § 3.310 (2006).

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran has a 
diagnosis of cervical spine disc disease requiring fusion 
surgery, with radiculopathy affecting the upper extremities 
bilaterally, and therefore has a disability for VA purposes.  The 
Veteran is currently service-connected for a left knee 
disability, which is the condition he claims has caused his neck 
disability.   

There is both positive and negative evidence pertinent to this 
claim.  The positive evidence generally found that the Veteran's 
fall caused his neck disability.  The negative evidence found 
either that the neck injury resolved, or that it was not caused 
by the fall.  The most probative negative evidence was an October 
2002 addendum to an initially favorable VA examination conducted 
by a physician's assistant, but signed by a physician.  That 
physician, Dr. S. W., amended the examination report and opined 
that a MRI showed significant degenerative disk disease (DDD), 
which was a long term chronic process.  Dr. S. W. stated that 
this condition did not develop over a course of several months, 
and that the DDD was "not as least as likely as not" related to 
his fall.  Dr. S. W. stated that the Veteran's cervical strain 
was caused by the fall, but that it was transient and 
"resolve[d] without sequelae."  

In order to resolve the conflicting positive and negative 
evidence, the Board remanded this case so the Veteran could 
undergo an examination where the physician would specifically 
address Dr. S. W.'s conclusion.  In May 2009, the Veteran 
underwent a VA examination wherein the examiner concluded that it 
is at least as likely as not that the Veteran's neck disability 
was "caused or aggravated" by his left knee disability.  The 
examiner noted that the Veteran fell, which began his cervical 
spine pain.  His fall provided the mechanism for disc 
displacement, which led to progressive degenerative disc disease.  
The examiner considered Dr. S. W.'s October 2002 statement, and 
found that the Veteran's fall aggravated any preexisting 
condition "to the point where he was having chronic and severe 
pain, which he did not have prior to the fall."  Although the 
examiner did not specifically state that the neck disability was 
caused or aggravated by the Veteran's service-connected left knee 
disability, this issue is moot.  The Veteran has competently 
stated that he fell because his left knee gave out, and prior 
medical evidence supports that contention.  The Board finds the 
May 2009 examiner's opinion and rationale to be reasonable and 
supported by the record.  For this reason, it is entitled to 
great probative weight.  

In short, all three elements of the Veteran's claim have been 
met.  He has a diagnosis of a neck disability.  He has a service-
connected left knee disability.  Finally, there is competent, 
probative medical evidence that his neck disability was caused or 
aggravated by the left knee disability.  In this case, the 
evidence, as a whole, is supportive of the Veteran's claim, and 
as a result, he must prevail.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The appeal is granted.  


ORDER

Service connection for a neck disability is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.




____________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


